Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Julie Daulton on 6/10/2022.

The application has been amended as follows: 

1.  (Currently Amended)  A precleaner arrangement for separating a portion of entrained material from air flow air entering an engine air cleaner; the precleaner arrangement comprising:
	(a)	a precleaner housing; and
	(b)	 a plurality of flexible air deflection vanes each with a fixed portion secured to the precleaner housing and a deflectable portion;
		(i)	the deflectable portion including a curved section extending from the fixed portion and a tail section extending from the curved section; 
		(ii)	the fixed portion of the 
		(iii)	the deflectable portion of the ; 
			(A)	the curved section having a center of curvature along the inner side edge and a center of curvature along the outer side edge; 
	wherein the air deflection vanes are arranged to induce a vortical air flow.

2.  (Canceled)

3.  (Currently Amended)  The precleaner arrangement of claim 1 wherein:
	(a)	
		is 

4.  (Previously Presented) The precleaner arrangement of claim 1 wherein:
	(a)	the precleaner housing has a central hub with a central longitudinal axis passing therethrough; and
	(b)	the lower terminal edge being angled at a non-zero and non-perpendicular angle relative to a plane orthogonal to the central longitudinal axis.

5.  (Previously Presented) The precleaner arrangement of claim 3 wherein:
	(a)	the tail section defines an inner corner at an intersection of the inner side edge and the lower terminal edge, and an outer corner at an intersection of the outer side edge and the lower terminal edge; and
	(b)	the outer corner is axially spaced closer to the upper terminal edge than the inner corner is from the upper terminal edge.

6.  (Original)  The precleaner arrangement of claim 4 wherein:
	(a)	the tail section defines an inner corner at an intersection of the inner side edge and the lower terminal edge, and an outer corner at an intersection of the outer side edge and the lower terminal edge; and
	(b)	the outer corner is angled from a plane orthogonal to the central longitudinal axis at a first non-zero angle; and the inner corner is angled from a plane orthogonal to the central longitudinal axis at a second non-zero angle.

7.  (Original)  The precleaner arrangement of claim 6 wherein the first angle and second angle are zero.

8.  (Previously Presented) The precleaner arrangement of claim 6 wherein the second angle is not greater than or equal to the first angle.

9.  (Original)  The precleaner arrangement of claim 8 wherein the first angle and second angle range between 15° and 60°.

10.  (Original)  The precleaner arrangement of claim 6 wherein the first angle is greater than the second angle.

11.  (Previously Presented) The precleaner arrangement of claim 1 wherein:
	(a)	the tail section has a radial thickness greatest at the inner side edge and decreasing in thickness to the outer side edge.


12.  (Original)  The precleaner arrangement of claim 11 wherein:
	(a)	the thickness at the inner side edge is up to 10 times the thickness of the outer side edge.

13.  (Currently Amended) The precleaner arrangement of claim  1 wherein:
	(a)	the precleaner housing has a central hub; and
	(b)	the are positioned around the central hub
		
		

14.  (Original)  The precleaner arrangement of claim 13 wherein:
	(a)	the precleaner housing further includes an outer ring, and each of the flexible air deflection vanes being positioned between the outer ring and the central hub; and
	(b)	each flexible air deflection vane being secured to the central hub and outer ring at the fixed portion of each vane.

15.  (Previously Presented) The precleaner arrangement of claim 13 wherein there are at least 6 flexible air deflection vanes.

16.  (Canceled)

17.  (Previously Presented) The precleaner arrangement of claim 13 wherein the tail section of each flexible air deflection vane has a variable thickness in a radial direction; a largest thickness being along the central hub and lessening to a portion of the vane next to the outer ring.  

18.  (Previously Presented) The precleaner arrangement of claim 13 wherein the plurality of flexible air deflection vanes circumferentially overlap.

19.  (Original)  The precleaner arrangement of claim 18 wherein the overlap is no greater than 60° as measured from the central hub.

20.  (Original)  The precleaner arrangement of claim 14 wherein:
	(a)	each of the fixed portions of the of flexible air deflection vanes defines an upper terminal edge; and
	(b)	each of the deflectable portions of the flexible air deflection vanes defines a perimeter including an inner side edge and an outer side edge and a lower terminal edge bridging the inner and outer side edges; each of the inner and outer side edges extending from the fixed portion; the tail section defining the lower terminal edge.

21.  (Original)  The precleaner arrangement of claim 20 wherein:
	(a)	an inner radial gap is defined between each of the inner side edges and the central hub; and
	(b)	an outer radial gap is defined between each of the outer side edges and the outer ring.

22.  (Original)  The precleaner arrangement of claim 21 wherein:
	(a)	each of the flexible air deflection vanes has a width extending between the inner side edge and outer side edge; 
	(b)	the inner radial gap has a width that is no more than 50% of the width of each vane; and
	(c)	the outer radial gap has a width that is no more than 50% of the width of each vane.

23.  (Currently Amended) The precleaner arrangement of claim 1 wherein:
	(a)	the plurality of flexible air deflection vanes comprises an inlet vane system; and
	(b)	the precleaner arrangement further includes an outlet vane system downstream of the inlet vane system; the outlet vane system having a plurality of rigid vanes fixed to the precleaner housing.

24.  (Original)  The precleaner arrangement of claim 23 wherein:
	(a)	the inlet vane system induces a vortical air flow; and
	(b)	the outlet vane system deswirls the vortical air flow of the inlet vane system.

25.  (Previously Presented) The precleaner arrangement of claim 23 wherein:
	(a)	the inlet vane system includes a plurality of inlet vane systems within the precleaner housing parallel to each other.

26.  (Previously Presented) The precleaner arrangement of claim 1 wherein:
	(a)	the deflectable portion is configured to deflect in response to a sufficient air flow rate change through the precleaner arrangement, in use.

27. - 34.  (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claim 1 includes structures which are neither anticipated by, nor obvious over prior art of record.  Claims 3-15 and 17-26 depend on claim 1; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773